DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/7/2019 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 10, and 17, although the closest prior art of record (such as Un et al., (US 20070162610 A1), Case et al., (US 20160364343 A1), and Flynn et al., (US 20070050642 A1)) teaches A method, comprising: receiving data access requests for data units stored in a memory, wherein the bus operates in burst mode, wherein the requests comprise burst requests for access to respective sets of data units stored in the memory starting from respective data start addresses, burst request type, and burst request lengths; receiving data unit availability signals indicative of availability of data units from the memory.
over an Advanced Extensible Interface (AXI) bus, AXI bus, the burst requests conveying said respective data start addresses and security information indicative of whether the data units requested in the burst requests are encrypted or non-encrypted data units, wherein said requests for data units received over the AXI bus convey, along with said respective data start addresses and security information, supplemental information on data unit size, reading the data start addresses and the security information conveyed by the burst requests, subdividing the burst requests received, as a function of said data start addresses and said security information, into burst requests for encrypted data units and burst requests for non-encrypted data units, forwarding both the burst requests for encrypted data units and the burst requests for non-encrypted data units towards the memory, and retrieving the encrypted and non-encrypted data units from the memory over the AXI bus; and applying Advanced Encryption Standard (AES) processing to the burst requests for encrypted data units by calculating decryption masks for the encrypted data units and applying the decryption masks to the encrypted data units retrieved, wherein applying the decryption masks includes applying the decryption masks to encrypted data units out of data units available from the memory by: calculating, as a function of said data unit availability signals and said supplemental information, current data addresses for said encrypted data units, and selecting the decryption masks applied to said encrypted data units as a function of the current data addresses calculated in view of other limitations of the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497